 1

 2

 3                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 4                                   AT TACOMA
 5
     DONALD W. ROWNAN,                                CASE NO. C19-5505 BHS
 6
                             Plaintiff,               ORDER ADOPTING REPORT
 7          v.                                        AND RECOMMENDATION

 8   PIERCE COUNTY,

 9                           Defendant.

10

11          This matter comes before the Court on the Report and Recommendation (“R&R”)

12   of the Honorable David W. Christel, United States Magistrate Judge. Dkt. 9. The Court

13   having considered the R&R and the remaining record, and no objections having been

14   filed, does hereby find and order as follows:

15          (1)    The R&R is ADOPTED;

16          (2)    Plaintiff’s complaint is DISMISSED without prejudice and all pending

17                 motions are denied; and

18          (3)    The Clerk shall enter JUDGMENT and close this case.

19          Dated this 29th day of August, 2019.

20

21

22
                                               A
                                               BENJAMIN H. SETTLE
                                               United States District Judge



     ORDER - 1
